Title: To James Madison from William Charles Coles Claiborne, 17 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



(Duplicate)
Sir,
New Orleans Decem. 17th, 1806

The enclos No. 1 is a Copy of a Letter, which I have received from General Wilkinson, and that No. 2 of the Answer which has been returned.
I persuade myself, that the danger is not as great as the General apprehends; but in no event, will I take upon myself to Suspend the privilege of the Writ of habeas Corpus, and to proclaim Martial Law.  I am Sir, With great respect Yr: Mo: obt. Servt.

William C. C. Claiborne

